CONTINUATION OF PTOL-303 BOX 12
Applicants' request for reconsideration does not place the Application in condition for allowance because the following rejections remain. 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-13 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1 recites: 
[a] solid oral pharmaceutical tablet comprising a formulation that comprises 640 mg of metaxalone and one or more pharmaceutically acceptable excipients, wherein the metaxalone comprises from 40 to 80 wt% micronized particles of metaxalone and from 20 to 60 wt% non-micronized particles of metaxalone, further wherein:
a)    	either; 
i)	the tablet releases into the surrounding fluid at least 50wt%, of its metaxalone in 60 minutes or less when tested in 900 mL 0.5% SLS in water in a USP Apparatus Type 2 (paddle) at 100 rpm and 37 ± 0.5 °C; or
ii)	when the tablet is divided into a segment comprising 100mg of metaxalone, the segment releases into the surrounding fluid at least 65wt% of its metaxalone in 300 minutes or less when tested in 900 mL of fasted state simulated intestinal fluid in a USP Apparatus Type 2 (paddle) at 50 rpm and 37 ±0.5 °C.
b) 90% of the micronized particles of metaxalone are smaller than 200 microns when tested according to the Malvern Method; and
c) at least 35% of the non-micronized particles of metaxalone are retained on a #120 sieve when tested by the Sieve Method.

The recitation “micronized” and “non-micronized” are unclear because the specification does not set forth whether it is using “micronized” to indicate a process of 
The recitation of “the surrounding fluid” lacks antecedent basis in the claims. 

Indefiniteness Remarks
Applicant is not aware of any requirement that the size of micronized and micronized particles always be different. The claims require that 40-80% of the metaxalone particles satisfy one size condition and that 20-60% of the metaxalone particles satisfy another size condition. The fact that the size ranges might overlap does not render the claims indefinite. A skilled worker will be able to determine precisely whether the particles used in his or her product satisfy the claim limitations, and that is all that is required to satisfy the definiteness requirement. See MPEP 2173 (“The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.”)
Examiner disagrees. Applicants have not specified whether micronized refers to a process or a size limitation. It is unclear if non-micronized particles are required to be 

 
Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6 and 8-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Spireas (U.S. 2005/0276844).
	Spireas teaches metaxalone compositions having improved bioavailability compared to the Skelaxin® products. Skelaxin® is sold as a 400 and 800mg tablet [0004]. To improve the solubility of Skelaxin® tablets, they can administered with food [0005]. The lipids and other fat substances contained in the food along with bile salts and digestive enzymes act as solubility enhancers and increase the dissolution rate of the metaxalone from the Skelaxin® tablets [0005]. The goal of Spireas is to form a tablet that has a higher dissolution rate and bioavailability without the need to co-administer with food [0007]. One solution taught is micronizing metaxalone to improve the dissolution [0008]. The solution preferred by Spireas is forming tablet formulations containing a variety of excipients (see whole document). The excipients of Spireas include disintegrants. Spireas demonstrates tablets which dissolve slower, the same as, faster, and substantially faster than Skelaxin® tablets (Tables I and II and whole document). Examples 2-5 all demonstrate faster dissolution of metaxalone than Skelaxin® in warm water with and without SLS (Table 2). 
	It is noted that Example 5 (500mg tablet having 400mg metaxalone) which includes the fatty acid emulsifier polysorbate 80 had about twice the rate of dissolution  prima facie obvious to include lipids such as polysorbate 80, disintegrants to disintegrate the tablet more rapidly, and micronized metaxalone to dissolve more rapidly in fluid in order to provide the desired dissolution characteristics. Based on Spireas, one of ordinary skill in the art would have had a reasonable expectation of success in achieving the recited dissolution properties. With regard to the size of the particles, it would have been prima facie obvious to optimize the particle size distribution in order to provide the desired dissolution properties. One of skill in the art is well aware that smaller particles dissolve faster due to increased surface area per unit weight. Including smaller particles is a well-established means for increasing the rate of active agent release. By including the excipients set forth in Spireas and sizing the active agent particles to provide the desired release, a skilled artisan is able to optimize the rate at which the active agent is released. See MPEP 2144.05(II) and 2143(I)(C). 

Obviousness Remarks
Applicant fails to see how Spireas paragraph [0008] renders the claimed invention obvious. Spireas paragraph [0008] describes metaxalone formulations in which “99% by volume of the particles possess particle diameters which are below a value of 10 um.” In contrast, if we accept the Examiner’s assertion that a 120 mesh screen corresponds to at least 125 micron particle size, then at least 7% of the particles prima facie case of obvious against these claims -- which require a significant percentage of larger particles -- when Spireas specifically teaches smaller particle sizes.
Examiner disagrees that a prima facie case of obviousness has not been established. Spireas teaches that micronizing the particles to below 10 microns enhanced bioavailability compared to commercially available Skelaxin [0008]. Such an increase in bioavailability would also be expected by a person having ordinary skill in the art of formulating pharmaceutical tablets because the increased surface area of smaller particles would be expected to improve dissolution of the metaxalone active agent.   Based on the teaching of Spireas and the understood relationship between active agent particle size and bioavailability, a skilled artisan would have been motivated to reduce the metaxalone particle size from that of Skelaxin in order to provide the desired bioavailability or release profile. As such, the skilled artisan would find it prima facie obvious to optimize the particle size in order to provide the desired release or bioavailability. See MPEP 2144.05(II).  Applicants are reminded that the standard for obviousness is not limited to the exact teachings of the cited reference. Rather, obviousness may be established by combining or modifying the teachings of the KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Here, a reduction in particle size is suggested by the prior art in order to improve bioavailability versus the commercially available formulation (i.e. Skelaxin). Thus, there is motivation to reduce particle size from that of Skelaxin with an expectation of improving bioavailability. As such, a prima facie case of obviousness is established.
	

Claim Status
Applicants are reminded of their duty to provide current claim status and annotate any claims amendments. Claim 1 is labeled (currently amended), but provides no annotations. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612